DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The lined-through reference listings are incomplete, in most cases because they lack a date of publication.  However, some entries lack more than simply a date.  For instance, NPL entry #27 of the 10 page 9/3/2020 IDS is merely an author’s last name and a title; or NPL entry #1 of the 4 page 9/3/2020 IDS which lists the name of the publication twice, but has no publication title.  

Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Furthermore, in Figure 3, the 2D structure of MEGA 10 is incorrect.  (The depicted structure is actually MEGA 8.)  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In step (b), it is unclear if the inactivation of any potential enveloped virus is a consequence of step (a) or not.  Is the inactivation, in fact, a result of the incubation of step (a), or is the inactivation of step (b) accomplished by some other unspecified means?  
	Likewise, it is unclear if the purification of step (c) is performed on the resulting solution of step (a) or (b), or perhaps even the initial solution.  In any case, as presently written, the claim contains a tautology: “A method of purifying a biological product solution of interest having an unidentified enveloped virus contaminant comprising…(c) purify the biological product solution.”  
	Clarification is in order.  


It is unclear how the claim is intended to limit the virus of the claim upon which it depends (claim 1).  Claim 1 being silent as to whether the virus is encoded by RNA or DNA, or whether it is single stranded or double stranded, necessarily encompasses all these possibilities – the only possibilities there are, in fact.  Claim 2 merely explicitly states this full range of possibilities.  
Clarification is in order.  

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
It is unclear how a virus “further comprises” a retrovirus.  A virus either is, or it is not, a retrovirus.  
The examiner respectfully suggests a slight rewording, something along the lines of: …wherein the virus is a retrovirus.  

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation “…a fatty acid hydrophobic chain with carbon length of n…”, and the claim also recites “…(n≥3)…” which is the narrower statement of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
It is unclear how a eukaryotic cell “comprises” a mammalian cell.  A eukaryotic cell either is, or it is not, a mammalian cell.  
The examiner respectfully suggests a slight rewording, something along the lines of: …wherein the eukaryotic cell is a mammalian cell.  


The term “low” (“…at a low temperature…”) is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Clarification is in order.  

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In step (b), it is unclear if the inactivation of any potential enveloped virus is a consequence of step (a) or not.  Is the inactivation, in fact, a result of step (a), or is the inactivation of step (b) accomplished by some other unspecified means?  In any case, as presently written, the claim contains a tautology: “A method of inactivating an enveloped virus solution, comprising…(b) inactivating the enveloped virus in the enveloped virus solution.”  
	Clarification is in order.  


The preamble of the claim explicitly states that the claim is drawn to a method of purifying a biological product, yet it is unclear how, in the steps (a)-(f) which follow, a biological solution is purified.  Instead, the steps (a)-(f) appear to simply teach a method comparison, not a purification.   
	Furthermore, in step (a), the identity of the standard solution is unclear because it is unspecified.  What exactly is this standard solution?  
	Finally, in step (f), the results utilized as a basis for the comparison are unclear because they are undefined.  What exactly are these unknown and unknowable results?  Step (f), in fact, appears to be the most subject of comparisons, encompassing, perhaps, everything from solution turbidity to virus titer.  
	Clarification is very much in order.  

The remaining claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as claims which depend from indefinite claims are also indefinite.  Ex parte Cordova, 10 USPQ 2d 1949, 1952 (PTO Bd. App. 1989).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 5,733,885, cited in the IDS.  
The reference teaches a method of producing a virus-safe biological preparation by treatment with a biologically compatible tenside followed by heating and, preferably, removal of the tenside (abstract; column 2, line 56; column 5, lines 24-65).  The biological preparation contains labile plasmatic proteins such as factors of coagulation, fibrinolysis and thrombolysis, or proenzymes and enzymes or inhibitors thereof (column 4, line 60).  Such preparations may be obtained from body liquids (blood, etc.) or cell cultures (column 1, line 11).  Various tensides are taught including acid amide derivatives in particular decanoyl-N-methylglucamide (MEGA 10) (column 3, line 15).  The method is intended as general and widely applicable method which eliminates all viruses from preparations obtained both from body liquids as well as cell cultures.  
Example 5 (column 7, line 7) teaches a method of producing a virus-safe fibrinogen preparation from a plasma fraction which has been spiked with a vaccinia virus, which is double stranded DNA virus of the Poxviridae family, (i.e. the reference 
Claims 4, 6 and 12 are included in this rejection because the prior art method is explicitly taught as a general method for removing viruses, i.e. all viruses (of whatever family, type or strain) from preparations obtained from body liquids or cell cultures (i.e. any cell cultures, eukaryotic or prokaryotic).  The limitations of the claims (a particular virus type (retrovirus); a small set of viruses (xenotropic leukemia virus, etc.); or a cell type (prokaryotic)) are all inherently and fully encompassed by the teachings of the cited prior art.   
Claims 10 and 11 are included in this rejection because fibrinogen has, of course, long been known in the art to be a glycoprotein complex produced in the liver of all vertebrates.  That is, it is a biological product produced by mammalian cells of a eukaryotic organism.  
Claim 13 is included in this rejection because the concentration range is inherent to the prior art method.  As outlined above, the method of the cited prior art is an efficacious method of producing a virus safe biological preparation.  In the case of Example 5 outlined above, the virus is an enveloped virus.  The cited art explicitly notes 
Claim 14 is included in this rejection because the prior art incubating step, which includes lyophilization (freeze drying), inherently involves a low temperature.  
Claim 15 is included in this rejection because heating the lyophilizate to 60˚C (a part of the incubation step) inherently encompasses passing through (“…takes place at…”) at least a portion of the 1-37˚C temperature range of the claim.  
Finally, with respect to the limitation in claim 1 that the enveloped virus is unidentified, whether or not the enveloped virus is unidentified or not is immaterial to the prior art method.  Any enveloped virus, be it unidentified or identified, would be inherently inactivated by the prior art method.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,733,885, cited in the IDS.  

5,733,885 has been outlined above (102 rejection).
Inventor distinguishes over the prior art in that a set of MEGA series tensides is utilized in the exemplified prior art method.  However, as the prior art explicitly teaches, acid amide derivatives (of which the MEGA series is an example) are all suitable tensides (column 3, line 14).  That being the case, it would have been obvious to one of ordinary skill, before the effective filing date of the instant invention, and with a reasonable expectation of success, to substitute the MEGA 10 of the exemplified method of the cited art with a MEGA 8, 9, 11 or 12 tenside.  (The compounds in the MEGA series differ only in that a single carbon atom is added to the fatty acid hydrophobic carbon chain for each larger integer MEGA designation.  They are simply a set of structural homologs.)  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,733,885, cited in the IDS.  
Inventor teaches a method of purifying a biological product solution of interest having an unidentified enveloped virus contaminant comprising incubating the biological product solution of interest with a standard solution, inactivating any potential enveloped virus contaminant present, measuring the inactivated virus present in the final solution 
US 5,733,885 has been outlined above (102 rejection).  
As noted in the 112(b) rejection outlined above, it is unclear what exactly this claim is drawn to since the preamble teaches a purification but the steps which follow simply appear teach a comparison.  The examiner notes for the record that the claim has been interpreted for purposes of this Office Action, in accordance with the claimed steps, as a comparison.  And that being the case, simply performing the steps of the prior art method (Example 5) on two different samples where MEGA 10 is defined as both the standard solution of instant step (a) and the N-methylglucamide of instant step (d) and “comparing the results” – which may be simply looking at both solutions sitting on the lab bench – reads on the claim.  One of ordinary skill in the art, prior to the effective filing date of the instant invention, would have found it obvious, and with a reasonable expectation of success, to perform the prior art method on two different samples.  The prior art method is taught as a general widely applicable method after all, not a once-in-a-lifetime method.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        2/25/2022